The only exception to the evidence is to the refusal of the court to permit the introduction of the warrant of the justice of the peace under which the defendant was arrested. We see no error in this, as it is not shown to be prejudicial.
The sixteenth and seventeenth exceptions relate to a prayer of the defendant, marked "modified and given."
It does not appear in the record here in what respect the prayer was modified. It does not appear that the court was requested to put the charge in writing and no exception is taken on that account. The case on appeal was not made up by the judge but by the solicitor and appellant's counsel and signed by them.
It was appellant's duty to set out the modification. Not being before us we can not pass upon its correctness.
The only other exception relied upon in the brief is the 22d and that we think is without merit.
The charge of the court followed well settled precedents of this Court and fully and fairly presented every phase of the case to the jury. The evidence well warranted the verdict rendered.
No error.